Citation Nr: 0316839	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
acromioclavicular joint impairment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from December 1973 to December 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In September 2002, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing has been obtained and associated 
with his VA claims folder.


FINDING OF FACT

The veteran's service-connected left shoulder disability is 
manifested by objective evidence of limitation of motion with 
pain and weakness reflecting the functional equivalent of 
limitation of motion of the arm to midway between the side 
and shoulder level.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 20 percent evaluation for left 
acromioclavicular joint impairment (nondominant) are met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5203 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  I have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the December 
2000 Statement of the Case (SOC), the May 2001 Supplemental 
Statement of the Case (SSOC), and associated correspondence 
issued since the veteran filed his claim, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  He was advised that, if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in May 
2001.  In addition, the veteran was advised of the specific 
VCAA requirements in correspondence dated in April 2003.  It 
thus appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing VCAA notification).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

In January 1978, the RO granted the veteran's claim of 
service connection for impairment of left acromioclavicular 
joint.  A 10 percent disability evaluation was awarded under 
Diagnostic Code 5203.  He underwent a left Mumford procedure 
in September 1990; a temporary total rating was assigned 
based on need for a period of convalescence, and the 10 
percent rating was continued thereafter.

In May 2000, the RO received the veteran's claim for an 
increased evaluation for his service-connected left shoulder 
disability.

According to a January 2000 private medical record, the 
veteran, who was 46 years old, underwent an evaluation of his 
left shoulder.  He was employed as a letter carrier for the 
post office.  He had been working excessive overtime at his 
job and developed increased pain in the left shoulder.  He 
also experienced weakness in the hand and subjective numbness 
and tingling in the hand.  On examination, he had full range 
of motion of his shoulder, in both forward flexion as well as 
internal rotation.  The motor examination revealed 5/5 
strength of all dematomes in both upper extremities as well 
as all muscles of the rotator cuff.  There was pain 
associated with each and every one of the tests conducted.  
The physician believed the veteran had a cervical 
radiculopathy.

VA treatment records dated in January and April 2000 show 
that the veteran was seen with complaints of chronic left 
shoulder pain.  On examination, left trapezius trigger point 
and tenderness over the left biceps tendon were noted.  There 
was no evidence of atrophy and deep tendon reflexes were 
symmetrical.  The records show that he was placed on work 
restrictions due to his left shoulder disability.  
Degenerative joint disease, bicipital tendonitis and 
myofascial pain were diagnosed.  

A VA examination was conducted in July 2000.  He reportedly 
experienced decreased sensation, weakness of his left upper 
extremity, and pain in his left shoulder.  He had been placed 
on light duty at work.  On examination, there was moderate 
tenderness to palpation in the left shoulder area.  There 
were no sensory deficits present.  His reflexes were 
symmetrical in the upper extremities.  His muscular strength 
of the upper extremities was 5/5 on the right and 4/5 on the 
left.  Range of motion testing revealed abduction to 170 
degrees; adduction was limited to 70 degrees; forward flexion 
was to 172 degrees; backward extension was to 54 degrees; 
inward and outward rotations were to 86 degrees.  The 
diagnosis was left shoulder acromioclavicular separation with 
surgical repair and distal clavicle resection.  

A magnetic resonance imaging (MRI) scan of the left shoulder 
taken in October 2000 revealed stigmata of old left 
acromioclavicular (AC) separation and fairly large 
supraspinatus tendon rotator cuff tear, and suspect prominent 
1.3 centimeter bone contusion on the posterolateral aspect of 
the humeral head.  

A November 2000 private medical report indicated that the 
veteran continued to experience pain in the shoulder.  On 
examination, he maintained motion, with some pain and slight 
weakness.  

An April 2002 private medical record shows that the veteran 
continued to experience problems with both shoulders.  He had 
an inability to use his arms for prolonged activities and 
inability to use the arm above shoulder level for any 
significant activities.  He had persistent weakness of both 
shoulders at the shoulder level and above and also had a 
persistent upward subluxation of the left clavicle.  There 
was pain with attempted abduction or flexion against 
resistance.  The diagnosis was old uncorrected 
acromioclavicular dislocation with underlying rotator cuff 
tear, left shoulder.  

During his September 2002 hearing before the undersigned, the 
veteran testified that he could not raise his arm above 
shoulder level.  He also experienced dislocations 
occasionally.  There was weakness associated with the left 
arm and hand.  His daily activities were limited.  He 
continued to receive physical therapy for the left shoulder 
disability.

III. Legal analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service- connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. § 
4.69 (2002).  In this case, the evidence of record clearly 
reflects that the veteran is right-handed.  Thus, the rating 
for his service-connected left shoulder disability is based 
on the criteria for evaluating disabilities of the minor 
extremity.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2002).  
When the arm is held at the shoulder level, the shoulder is 
in 90 degrees of either flexion or abduction.  Id.

Under Diagnostic Code 5201, a 20 percent rating is assigned 
for limitation of motion of the arm at the shoulder level or 
midway between the side and shoulder level on the minor side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent 
evaluation is assigned for limitation of motion of the arm to 
25 degrees from the side.  Id.

Under Diagnostic Code 5203, a 10 percent evaluation is 
warranted for malunion of the clavicle or nonunion of the 
clavicle without loose movement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203. A 20 percent evaluation is warranted 
for either nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  Id.

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for recurrent dislocation of either the major or 
minor shoulder at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2002).  Recurrent 
dislocation of the minor shoulder at the scapulohumeral joint 
with frequent episodes and guarding of all arm movement also 
warrants a 20 percent evaluation.  Id.  A 40 percent 
evaluation is warranted for fibrous union of the humerus of 
the minor shoulder.  Id.  Nonunion of (false flail joint) the 
humerus of the minor shoulder warrants a 50 percent 
evaluation.  Id. Loss of head of the humerus (flail shoulder) 
of the minor shoulder warrants a 70 percent evaluation.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, that 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
See DeLuca v. Brown, 8 Vet. App. at 202.

According to 38 C.F.R. § 4.59, painful motion is an important 
factor of disability with any form of arthritis, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints. Muscle spasm will greatly assist the identification.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight- bearing 
and nonweight- bearing and, if possible, with the range of 
the opposite undamaged joint.  See e.g., Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

With regard to Diagnostic Code 5202, which rates recurrent 
dislocation of the scapulohumeral joint and nonunion or 
fibrous union of the humeral head, the medical evidence does 
not reveal that symptomatology.

The RO, as noted above, continued the 10 percent rating for 
the veteran's current left shoulder disability under 
Diagnostic Code 5203, on the basis that the evidence did not 
show dislocation of the clavicle or scapula or nonunion of 
the clavicle or scapula with loose movement.  The Board 
agrees that the criteria for a higher rating under Diagnostic 
Code 5203 are not shown.  However, the Board also finds that 
the veteran's limitation of motion of the shoulder, including 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.59, warrants that he be rated under Diagnostic Code 5201.  

The Board has reviewed the objective and probative medical 
evidence of record including the veteran's statements on 
appeal.  During the course of the appeal period from May 
2000, the veteran's service-connected left shoulder 
disability has been shown to be manifested by pain and 
weakness, varying degrees of limitation of motion to 
approximately the functional equivalent of midway between 
side and shoulder level and x-ray evidence of degenerative 
joint disease.  VA medical records as well as private medical 
records from January 2000 to November 2000 show complaints of 
pain, limitation of motion, and findings of tendon rotator 
cuff, and stigmata of old left AC separation.  All of the 
examiners found limitation of function due to pain.  
Resolving the benefit of the doubt in the veteran's favor to 
this limited extent, the Board finds that the overall 
functional impairment due to limitation of motion, pain, 
weakness and excess fatigability is the functional equivalent 
of limitation of motion midway between the side and shoulder 
level.  Therefore, the Board finds that the veteran's current 
left shoulder disability picture most closely approximates 
the criteria for a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, limitation of motion of the left 
shoulder.  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence establishes that the criteria for a 20 percent 
evaluation under Diagnostic Code 5201 for the veteran's left 
shoulder disability are met.  However, the preponderance of 
evidence is against an evaluation in excess of 20 percent for 
the veteran's left shoulder disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

On further review, the Board finds that an evaluation in 
excess of 20 percent is not warranted.  No evidence 
establishes the fibrous union of or nonunion of the humerus 
(Diagnostic Code  5202) or favorable or unfavorable ankylosis 
of the scapulohumeral articulation (Diagnostic Code 5200) 
that would warrant a higher evaluation.  The overall 
functional impairment due to pain, weakness, excess 
fatigability, more motion than normal or less motion than 
normal is no more than the functional equivalent of 
limitation of motion at midway between the side and shoulder 
level.  In order to warrant the next higher rating of 30 
percent, the functional equivalent of limitation of arm 
motion to 25 degrees from the side must be shown.  The recent 
examination afforded the veteran by VA, VA outpatient 
treatment note and private medical reports do not establish 
more functional impairment than is reflected by the 20 
percent rating granted.  At his hearing the veteran reported 
that he could lift 20 pounds and raise his arm to shoulder 
level; his statements on appeal do not establish a functional 
impairment that is more than that contemplated.  

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  There has been 
no showing that service-connected left shoulder disability 
has necessitated frequent periods of hospitalization.  The 
records reflect that the veteran is retired from employment 
apparently due to disability.  However, the evidence, 
including testimony from the veteran, also shows that he has 
a nonservice-connected right shoulder disability which is a 
significant factor in his reported inability to perform his 
job duties as a postal carrier.  Marked interference with 
employment due solely to the left shoulder disorder is not 
demonstrated.  In the absence of such factors, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating is granted for the veteran's left 
acromioclavicular joint impairment, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

